[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM AND ORDER
Plaintiff, Stawicki  Stawicki, PC, a law firm, seeks to recover the amount due from the Defendant, James Servello, for an unpaid fee. Plaintiff applied for a prejudgment remedy against the defendant to garnish funds of the defendant in the possession and control of a Mary Prescott.
On December 21, 1998 the court heard the plaintiff on the application for prejudgment remedy. The defendant did not appear. The court entered an order for a prejudgment remedy in the amount of $19,000.00 and ordered a writ of garnishment be served on Mary Prescott.
Defendant, James Servello has filed a Motion to Vacate Prejudgment dated January 21, 1999. [104] Defendant Servello claims he is a sentenced prisoner confined at the Northern Correctional Institution. He claims he was so confined at the time of the hearing in December 1998. Apparently he had written to the clerk requesting the clerk to issue a writ of habeas corpus so he could be brought to this court when the hearing on the application for prejudgment remedy was to be heard. Defendant desired to contest the application.
The costs incident to execution of the writ of habeas corpus will be substantial. These costs should not be borne by the State of Connecticut; the defendant should pay them.
It does not appear that the defendant Servello is indigent. The record suggests that he has funds, i.e., funds in the hands of Mary Prescott. Since, defendant Servello wishes to contest the application for prejudgment remedy and now seeks to vacate it, the court believes that he does have funds.
Under the circumstances, the Court holds that when the terms of this order have been satisfied, the defendant should be given the opportunity to be heard on his Motion to Vacate Prejudgment Remedy.
The clerk is directed to send copies of this order to the Warden of Northern Correctional Institute, and the Commissioner of the Department of Corrections. When the clerk has been notified by the Warden, Commissioner, or the Department of CT Page 5381 Corrections, that defendant Servello has made satisfactory arrangements for the payment of the cost of his being brought to the court, attending court, and being returned to his place of confinement, the court will schedule a hearing on his Motion to Vacate Prejudgment Remedy.
IT IS SO ORDERED.
Parker, J.